DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments to the specification and the new drawings remedy the drawing objection to claim 90 and therefore the drawing objection has been withdrawn.
Upon further consideration, it appears that the prior art discloses and renders obvious an applicant’s claim 88 embodiment and some of its dependent claims. See below for new rejections.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 88, 91, 93, 94 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mellet et al. (US 8277205), hereinafter ‘Mellet’.
Mellet discloses:
88. (Previously Presented) An accumulator for storing fluid, comprising: a shell that defines an interior volume; an accumulator shaft extending at least partially across the interior volume from a first interior surface of the shell; a piston-plate disposed in the interior volume such that the piston-plate and a second interior surface of the shell 

    PNG
    media_image1.png
    743
    675
    media_image1.png
    Greyscale



93. (Previously Presented) The accumulator of claim 88, wherein the piston-plate is disposed separately from the motor (piston plate is disposed separated from the motor as seen in the annotated Mellet Fig. 4’).

94. (Previously Presented) The accumulator of claim 88, wherein the fluid system is hydraulic fluid system (hydraulic fluid system 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 92 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mellet et al. (US 8277205), hereinafter ‘Mellet’.
Regarding claim 92, Mellet discloses the accumulator of claim 88, and further renders obvious the limitation wherein the threaded interface between the motor shaft .

Claim 95 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mellet et al. (US 8277205), hereinafter ‘Mellet’ in view of Pickel (US 5540495).
	Regarding claim 95, discloses the accumulator of claim 88, but does not disclose the limitation wherein the motor is a transverse flux motor.
However, Pickel discloses an electric motor embodiment that is applicable to the device of Mellet and pertinent to the present application that also uses electric motors. Pickel teaches that transverse flux motors have high torque and have the advantage of being short, having a disc-shaped construction.
Since transverse flux motors rotate an output shaft similar to the motor used in the device of Mellet, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Mellet to have replaces its motor with a transverse flux motor as taught by Pickel as a mere matter of simple .

Allowable Subject Matter
Claims 80-87, 96-99 are allowed.
Claims 89 and 90 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eulenbach et al. (US 2008/0314708) discloses a piston cylinder device having an electric motor that rotates a threaded output rod that linearly translates the piston plate.
Christensen et al. (US 20080141803) Christensen discloses a device using an electric motor driving a threaded output shaft to linearly translate a structure within a cylinder device similar to the present application and teaches an anti-rotation means such as a groove or slot between the linearly translating structure and the shell.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        March 3, 2022